426 F.2d 312
CUMMINS SALES & SERVICE, INC., Plaintiff-Appellee-Cross-Appellant,v.The INSTITUTE OF LONDON UNDERWRITERS et al., Defendants-Appellees-Cross-Appellants, Deutsche Dampfschiff. Ges. "Hansa", Defendant-Appellant-Cross-Appellee.
No. 28600.
United States Court of Appeals, Fifth Circuit.
June 1, 1970.

Appeals from the United States District Court for the Southern District of Texas at Houston; John V. Singleton, Jr., Judge.
Robert M. Julian, Houston, Tex., for appellants.
William C. Bullard, Houston, Tex., for Cummins.
Jon W. Montague, Houston, Tex., for Inst. of London.
Before GODBOLD, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
This non-jury case is remanded to the District Court in order that it may find the facts specially and state separately its conclusions of law thereon, as required by Fed.R.Civ.P. 52(a).


2
Costs are taxed against the appellant.